DETAILED ACTION
Claim Objections
Claims 1, 5, 6 are objected to because of the following informalities:
In line 8 of claim 1, “the elongate stud” should be corrected to --the elongate stud portion-- as is how the limitation is defined in line 7 of the claim.
In lines 3-5 of claim 5, “the spherical portion” should be corrected to --the bearing portion-- as is how the limitation is defined within the claims.
In line 6 of claim 5, “with the first and guide surfaces” should be corrected to 
--with the first and second guide surfaces --in order to correctly recite the first and second guide surfaces.
In line 3 of claim 6, “the bearing stud” should be corrected to --the ball stud-- as is how the limitation is defined within the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellamy et al. (US 4,613,251; hereinafter Bellamy).
Regarding claim 1, Bellamy (Fig. 1-3) discloses a studded ball joint, comprising:
	a housing (comprising 12, 22) defining an interior cavity (interior cavity houses ball stud and socket 16, as seen in the figures) and having a slot formed at a first end (see slot A in Annotated Fig. 1 below), sides of the slot defining first and second guide surfaces (B, C in Annotated Fig. 2 below), the interior cavity comprising a concave surface (formed via socket 16 within the interior cavity);
	an annular sleeve (19 with annular opening of which 18 of elongate stud portion extends though) slidingly engaged with the slot (clearances 25 within slot allow for sleeve to slide within the slat as described in Col. 2 lines 20-24); and
	a ball stud, comprising:
a bearing portion (see D in Annotated Fig. 3 below; bearing portion is the spherical protruding portion surrounding the elongate stud portion ‘E’ of the ball stud) disposed within the cavity (as seen in the figures); and
an elongate stud portion (see E in Annotated Fig. 3) extending from the bearing portion (it can be seen within the figures the elongate stud portion extends from and through the bearing portion) through the annular sleeve (18 of elongate stud portion extends through the top of the annular opening of the sleeve as seen in the figures) and defining a first axis (see Annotated Fig. 1), wherein the elongate stud portion comprises a threaded portion positioned outside of the housing (see threaded portion F in Annotated Fig. 3).

    PNG
    media_image1.png
    542
    424
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    438
    444
    media_image2.png
    Greyscale

       Annotated Figure 1				           Annotated Figure 2

    PNG
    media_image3.png
    556
    349
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 2, Bellamy discloses wherein the ball stud is rotatable about the first axis relative to the annular sleeve (see Col. 1 lines 1-19).
Regarding claim 3, Bellamy discloses the annular sleeve comprising first and second flat bearing surfaces (see G, H in Annotated Fig. 4 below) on an exterior surface of the sleeve.

    PNG
    media_image4.png
    426
    485
    media_image4.png
    Greyscale

Annotated Figure 4
Regarding claim 4, Bellamy discloses wherein the first and second flat bearing surfaces slidably engage the first and second guide surfaces (as described in Col. 2 lines 20-24), respectively, to prevent rotation of the annular sleeve about the first axis (as seen in Fig. 3, the position of the first and second flat bearing surfaces with respect to the first and second guide surfaces will prevent rotation of the annular sleeve about the first axis).
Regarding claim 5, Bellamy discloses the ball stud further defining a second axis and a third axis (see direction of second and third axes in Annotated Fig. 5 below), the second axis being perpendicular to the first axis and to the first guide surface (it can be seen in Annotated Fig. 5 that the direction of the second axis is perpendicular to the first axis and the first guide surface) and passing through a center of the bearing portion (the second axis passes through a center of the bearing portion), the third axis being perpendicular to the first axis and to the second axis (it can be seen in Annotated Fig. 5 that the direction of the third axis is perpendicular to the first and second axes; see third axis in Annotated Fig. 6 below) and passing through the center of the bearing portion (the third axis passes through a center of the bearing portion; see Annotated Fig. 6), wherein engagement of the annular sleeve with the first and second guide surfaces prevents rotation of the ball stud about the third axis (as seen in Fig. 3, the position of the first and second flat bearing surfaces with respect to the first and second guide surfaces will prevent rotation of the ball stud about the third axis).

    PNG
    media_image5.png
    517
    609
    media_image5.png
    Greyscale
     		
    PNG
    media_image6.png
    542
    483
    media_image6.png
    Greyscale

Annotated Figure 5				    Annotated Figure 6
Regarding claim 6, Bellamy discloses wherein the ball stud is rotatable about the second axis (as described in Col. 2 lines 20-24).
Regarding claim 7, Bellamy discloses the annular sleeve slidingly engaging the slot as the ball stud rotates about the second axis (as the ball stud rotates about the third axis as described in Col. 2 lines 20-24, the sleeve will slide within the slot).
Regarding claim 8, Bellamy discloses wherein rotation of the ball stud is limited by contact between the annular sleeve and first and second ends (see I, J in Annotated Fig. 7 below) of the slot (as can be seen within Fig. 3).

    PNG
    media_image7.png
    432
    518
    media_image7.png
    Greyscale

Annotated Figure 7
Regarding claim 10, Bellamy discloses the annular sleeve comprising first and second flat bearing surfaces (see G, H in Annotated Fig. 4) that engage the first and second guide surfaces, respectively (as the ball stud and annular sleeve rotate as described in Col. 2 lines 20-24, the bearing surfaces will engage the guide surfaces).

Claims 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood, Jr. (US 4,712,940; hereinafter Wood).
Regarding claim 11, Wood (Fig. 1-2) discloses a studded ball joint (10), comprising:
	a housing (11) defining a spherical interior cavity (see K in Annotated Fig. 8 below having spherical portion L in Annotated Fig. 9 below) and having a slot at a first end (see slot 31 formed at first end of the housing), sides of the slot defining first and second guide surfaces (see M, N in Annotated Fig. 10 below);
	a ball stud (12), comprising:
a spherical bearing portion (15) disposed within the cavity and defining a spherical bearing radius (see O in Annotated Fig. 9); and
	an elongate stud portion (14) extending from the spherical bearing portion through the slot (as seen in the figures); and
	an annular sleeve (50) surround the elongate stud portion and slidingly engaging the slot (cylindrical portion O of the sleeve, seen in Annotated Fig. 9, will slidingly engage the slot as the ball stud rotates about axis ‘B’ seen in Fig. 1), wherein a portion of the annular sleeve comprises a spherical sleeve surface that defines a sleeve radius (see sleeve radius Q in Annotated Fig. 9), wherein the spherical bearing radius is the same as the sleeve radius (as can be seen within Annotated Fig. 9).

    PNG
    media_image8.png
    878
    840
    media_image8.png
    Greyscale
           
    PNG
    media_image9.png
    878
    840
    media_image9.png
    Greyscale

Annotated Figure 8			     Annotated Figure 9

    PNG
    media_image10.png
    892
    1145
    media_image10.png
    Greyscale

Annotated Figure 10
	Regarding claim 12, Wood discloses wherein the annular sleeve comprises a cylindrical portion extending through the slot (see cylindrical portion P of the sleeve in Annotated Fig. 9; it can be seen the cylindrical portion extends through a portion of the slot).
	Regarding claim 14, Wood discloses wherein the housing comprises a socket (51) disposed within a cylindrical body (see cylindrical body portion R of the housing in Annotated Fig. 11 below), the socket and the cylindrical body cooperating to define the spherical interior cavity (socket defines a receiving area for bearing portion of ball stud within the spherical interior cavity).

    PNG
    media_image11.png
    878
    840
    media_image11.png
    Greyscale

Annotated Figure 11
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bellamy.
Regarding claim 9, Bellamy does not explicitly disclose wherein the ball stud is rotatable about the second axis through a range of 10⁰ to 60⁰.
	Applicant is reminded that it has been held that where the general conditions of a claim (i.e. rotational range of the ball stud) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bellamy so that the ball stud is rotatable about the second axis through a range of 10⁰ to 60⁰.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Bellamy.
Regarding claim 13, Wood does not explicitly disclose wherein the cylindrical portion comprises parallel flat surfaces slidingly engaging the first and second guide surfaces of the slot.
Bellamy (Fig. 1-3) teaches a ball joint comprising a ball stud positioned within a housing (comprising 12, 22) having a slot (see slot A in Annotated Fig. 1) defining first and second guide surfaces (see B, C in Annotated Fig. 2), and an annular sleeve (19) surrounding a portion of the ball stud and comprising parallel flat surfaces (see G, H in Annotated Fig. 4) which slidingly engage the first and second guide surfaces of the slot (as the ball stud and annular sleeve rotate as described in Col. 2 lines 20-24, the bearing surfaces will engage the guide surfaces), wherein the parallel flat surfaces of the sleeve assist in restricting rotation of the ball joint about a single axis (ball joint is able to rotate about the second axis and restricted about the third axis, both seen in Annotated 5).
Seeing as to how the ball joint of Wood is intended to rotate about Axis B depicted in Fig. 1, and is constrained about Axis A in Fig. 1 (see Col. 3 line 60- Col. 4 line 2), it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ball joint disclosed by Wood wherein the cylindrical portion of the annular sleeve comprises parallel flat surfaces slidingly engaging the first and second guide surfaces of the slot, as taught by Bellamy, in order to provide a means to assist in restricting rotation of the ball joint about Axis A.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Swanson (US 4,749,299).
Regarding claim 15, while Wood discloses a concave recess of the socket (see S in Annotated Fig. 12 below), Wood does not explicitly disclose a wear plate positioned on the concave recess of the socket.
Swanson (Fig. 1-3) teaches a studded ball joint having a wear plate (18) positioned on a socket member (17) within a cavity of a housing, with the wear plate and socket member exerting a preload force against a ball stud (21; see Col. 4 lines 13-15).  Accordingly, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ball joint disclosed by Wood to include a wear plate positioned on the concave recess of the socket, as taught by Swanson, in order to assist in inducing a preload force against the ball stud.
Response to Arguments
Applicant's arguments filed April 4, 2022 regarding claim 1 have been fully considered but they are not persuasive. 
As to claim 1, Attorney argues that:
Bellamy fails to disclose of an elongate stud portion comprising a threaded portion positioned outside of the housing.
Examiner disagrees.  As to claim 1, Bellamy discloses a ball joint comprising a ball stud comprising an elongate stud portion (see E in Annotated Fig. 3) comprising a threaded portion positioned outside of the housing (see threaded portion F in Annotated Fig. 3).
The amendments to the claims do overcome the grounds of rejection under 35 U.S.C. 102(a)(1) of claims 11-14 and the grounds of rejection under 35 U.S.C. 103 of claim 15, however, a new grounds of rejections under 35 U.S.C. 102(a)(1) has been issued regarding claims 11, 12, 14 and a new grounds of rejection under 35 U.S.C. 103 has been issued regarding claims 13, 15, as has been expounded upon above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                         
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619